DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on September 29, 2022, Applicant amended claims 14, 16, and 18.
Applicant cancelled claim 17.
In the non-final rejection of July 8, 2022, Examiner objected to claims 14 and 16-18. Applicant amended claims 14, 16, and 18, and cancelled claim 17. Objection is withdrawn.
Examiner rejected claims 14-24 under 35 U.S.C. 112(b). Applicant amended claim 14. Rejection is withdrawn.
Currently, claims 14-16 and 18-24 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 14, lines 18-20 recite: “wherein the first flange and the second flange define the inward facing annular groove” that receives the edge of the dislodgeable plug; however, such is new matter not described in the Specification. The Specification (page 11, lines 4-5) recites: Thus, annular edge 232 of plug 230 is tightly fit into “annular groove 234 in radially 5inwardly extending stopper flange 236” of stopper 222. Thus, it is understood that the first flange 236, and not the second flange, defines the inward facing annular groove 236. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 14, line 19 recites the limitation "the inward facing annular groove".  There is insufficient antecedent basis for this limitation in the claim. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, line 19 recites the limitation "the edge".  There is insufficient antecedent basis for this limitation in the claim. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, lines 19-20 recite the limitation "the dislodgeable plug".  There is insufficient antecedent basis for this limitation in the claim. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, line 23 recites “a dislodgeable plug”. Claim 14, lines 19-20 previously recite “the dislodgeable plug”. It is unclear whether the two terms refer to the same component or to different components. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, line 23, line 28, line 29, line 32, and line 33, and claim 16, line 2, recite “the dislodgeable plug”/“said dislodgeable plug”. Claim 14, lines 19-20 previously recite “the dislodgeable plug”, and claim 14, line 23 previously recites “a dislodgeable plug”. It is unclear which dislodgeable plug is being referred to by claim 14, line 23, line 28, line 29, line 32, and line 33, and claim 16, line 2, reciting “the dislodgeable plug”/“said dislodgeable plug”. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, lines 24-25 recite “the entire dislodgeable plug”. Claim 14, lines 19-20 previously recite “the dislodgeable plug”, and claim 14, line 23 previously recites “a dislodgeable plug”. It is unclear which dislodgeable plug is being referred to by claim 14, lines 24-25 reciting “the entire dislodgeable plug”. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, line 27 recites “an inward facing annular groove”. Claim 14, line 19 previously recites “the inward facing annular groove”. It is unclear whether the two terms refer to the same component or to different components. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 14, line 27 recites “an edge”. Claim 14, line 19 previously recites “the edge”. It is unclear whether the two terms refer to the same component or to different components. Claims 15, 16, and 18-24 are rejected by virtue of being dependent upon claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (GB 430,263), and further in view of Guiney (US 4,041,945).
	In regards to claim 14, Barton teaches a syringe system (syringe of Figure 2 and cartridge 1 of Figure 10; wherein the cartridge 1 of Figure 10, instead of cartridge 1 of Figure 2, would be used in the syringe of Figure 2), the system comprising:
a syringe (syringe of Figure 2) including a body (cartridge holder or barrel 7), a syringe needle (hypodermic needle 8), and an axially movable plunger (plunger rod 10), the syringe needle being statically coupled to a distal end of the body (Figure 2), the syringe needle having a distal end and a proximal end (Figure 2)
a mixing vial (cartridge 1 of Figure 10) for use in the syringe, said mixing vial comprising: 
a vessel (of cartridge 1 of Figure 10), the vessel comprising a hollow interior chamber with proximal and distal ends (Figure 10), a neck on the distal end of the hollow interior chamber of the vessel (Figure 10), the neck having distal and proximal open ends (Figure 10) 
a piston (stopper 3 of Figure 10), the piston slidably positioned in the proximal end of said hollow interior chamber of the vessel (Figure 10) 
a stopper (stopper 2 of Figure 10), the stopper including an open proximal end (Figure 10), a closed distal end opposite and spaced apart from the open proximal end (Figure 10), and at least one stopper side wall extending from the open proximal end to the closed distal end (Figure 10), wherein a hollow interior chamber (cavity 4) is defined by the at least one stopper side wall and the closed distal end (Figure 10), the stopper being positioned in a sealing relationship with said neck (Figure 10), wherein the stopper further comprises a radially inwardly extending first flange (labeled in Figure 6B below) and a radially inwardly extending second flange (labeled in Figure 6B below) axially spaced apart from the first flange, wherein the first flange is axially closer than the second flange to the proximal end of the stopper (Figure 6B), wherein a radially inwardmost edge of the first flange has a first diameter (labeled in Figure 6 below) and a radially inwardmost edge of the second flange has a second diameter (labeled in Figure 6 below), wherein the first diameter is larger than the second diameter (Figure 6)
a dislodgeable plug (disk 5 of Figure 10), the dislodgeable plug positioned in and sealing said open proximal end of the stopper (Figure 10), wherein the entire dislodgeable plug is fully dislodgeable as a single piece from the open proximal end of the stopper (Figure 2)
wherein said stopper defines an inward facing annular groove (circular groove 15) that receives an edge of the dislodgeable plug (Figures 10 and 6B) 
wherein said dislodgeable plug is able to be dislodged by the syringe needle (Figure 2) 
wherein, when the mixing vial is disposed in the syringe, the proximal end of the syringe needle is able to penetrate the closed distal end of the stopper, contact the dislodgeable plug, and fully dislodge the dislodgeable plug (Figure 2)

    PNG
    media_image1.png
    421
    575
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    389
    480
    media_image2.png
    Greyscale

Barton does not teach wherein the first flange and the second flange define the inward facing annular groove that receives the edge of the dislodgeable plug, as Barton instead teaches that the at least one stopper side wall defines the inward facing annular groove (15) that receives the edge of the dislodgeable plug and the first flange is proximal to the groove and the second flange is distal to the groove (Figures 10 and 6B). Guiney teaches a syringe system (Figures 1-2) wherein a first flange (labeled in Figure 1 below) and a second flange (labeled in Figure 1 below) define an inward facing annular groove (internal annular groove 48) that receives an edge of a dislodgeable plug (wall member 46) (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first flange and the second flange, of the system of Barton, to define the inward facing annular groove, as taught by Guiney, as the first and second flanges, in Guiney (Figure 1), present a wider thickness that will provide more strength and stability to the inward facing annular groove and the dislodgeable plug for more securely holding the dislodgeable plug within the inward facing annular groove to prevent inadvertent mixing of the anesthetic and the buffering reagent, more so than if the inward facing annular groove were to be defined in the narrower thickness of the at least one stopper side wall.

    PNG
    media_image3.png
    842
    356
    media_image3.png
    Greyscale

	In regards to claim 15, in the modified system of Barton and Guiney, Barton teaches wherein the syringe comprises a dental syringe (Figure 2), the vessel comprising a shape that allows use with the dental syringe (Figures 10 and 2).  
	In regards to claim 16, in the modified system of Barton and Guiney, Barton teaches wherein the syringe needle pierces the stopper and dislodges the dislodgeable plug when the mixing vial is loaded into or placed in the syringe (Figure 2).
	In regards to claim 18, in the modified system of Barton and Guiney, Barton teaches wherein the stopper further comprises a radially outwardly extending annular flange (labeled in Figure 10 below).  

    PNG
    media_image4.png
    316
    631
    media_image4.png
    Greyscale

	In regards to claim 19, in the modified system of Barton and Guiney, Barton teaches wherein the closed distal end of the stopper and the at least one stopper side wall are formed as a single piece (Figure 10).
	In regards to claim 20, in the modified system of Barton and Guiney, Barton teaches wherein the vessel has an interior diameter that is uniform (Figure 10).  
	In regards to claim 21, in the modified system of Barton and Guiney, Barton teaches wherein said interior chamber of said vessel comprises an anesthetic (page 3, lines 35-39), and said interior chamber of said stopper comprises a buffering reagent (page 3, lines 24-25).  
	In regards to claim 22, in the modified system of Barton and Guiney, Barton teaches wherein the stopper comprises rubber (page 2, lines 115-118).
	In regards to claim 23, in the modified system of Barton and Guiney, Barton teaches wherein the piston comprises a hollow recess (recess 22) in a distal face.  
	In regards to claim 24, in the modified system of Barton and Guiney, Barton teaches wherein said interior chamber of said vessel comprises an anesthetic (page 3, lines 35-39), and said interior chamber of said stopper comprises a buffering reagent (page 3, lines 24-25), and the anesthetic and the buffering reagent are mixed (page 3, lines 48-50).

Response to Arguments
Applicant's arguments filed September 29, 2022, have been fully considered but they are not persuasive:
	In regards to claim 14, Applicant argued: Guiney fails to disclose that a radially inwardmost edge of the first flange (axially closer to the proximal end of the stopper) has a first diameter and a radially inwardmost edge of the second flange (axially further from the proximal end of the stopper) has a second diameter, and that the first diameter is larger than the second diameter. As seen in FIG. 1 of Guiney, reproduced below, radially inwardmost edges of both flanges of the stopper have the same diameter. Thus, Guiney also fails to disclose this feature of amended claim 14. Because Barton and Guiney, either alone or in combination, fail to disclose all of the features of amended claim 14, amended claim 14 is patentable over Barton and Guiney (Remarks, page 6). Examiner disagrees. The primary reference of Barton already teaches wherein a radially inwardmost edge of the first flange (labeled in Figure 6B above) has a first diameter (labeled in Figure 6 above) and a radially inwardmost edge of the second flange (labeled in Figure 6B above) has a second diameter (labeled in Figure 6 above), wherein the first diameter is larger than the second diameter (Figure 6), thus not having to be taught by the secondary reference of Guiney. Guiney renders obvious wherein the first flange (labeled in Figure 1 above) and the second flange (labeled in Figure 1 above) define the inward facing annular groove (48) that receives the edge of the dislodgeable plug (46) (Figure 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783